Citation Nr: 0624621	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



ISSUE

Entitlement to service connection for post-traumatic service 
disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran served on active duty from May 1968 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Review of the record reveals correspondence from the Georgia 
War Veterans Home in Milledgeville, Georgia, dated in 
September 2004 and received by the RO in October 2004, which 
advises that the veteran was discharged from that facility in 
September 2004.  The record also contains the veteran's 
substantive appeal (VA Form 9) dated in October 2004, in 
which the veteran reported an address in Wray, Georgia, and 
requested a video conference hearing at a local VA office.  
Despite these notifications, the RO's notice to report for a 
video conference hearing was sent to the veteran's former 
address at the Georgia War Veterans Home in Milledgeville, 
Georgia.  The record contains no evidence that the veteran 
was otherwise notified of the pending hearing that he 
subsequently missed.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The veteran must be re-scheduled for a 
video conference hearing at a local VA 
office, with notice sent to the veteran at 
his last reported address of record.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


